—In an action, inter alia, to recover damages sustained as a result of the defendants’ alleged deceptive and illegal sales and financial practices, the defendant Robert Crabtree appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Wood, J.), entered November 13, 1991, as denied his motion to vacate an order of the same court dated July 23, 1991, striking the answer of all defendants.
*557Ordered that the order is affirmed insofar as appealed from, with costs.
We find the claims raised in this appeal to be without merit. The court properly denied the appellant’s motion to vacate its prior order. Mangano, P. J., Sullivan, Miller and Pizzuto, JJ., concur.